 In the Matter of LANCASTER IRON WORKS, INC.andINTERNATIONALASSOCIATION OF MACHINISTS, A. F. OF L.Case No. 5-R-1990.-Decided January 3, 1946Mr. Paul A. Mueller,of Lancaster, Pa., for the Company.Mr. Walter F. McKenna,of Baltimore, Md., for the Machinists.Messrs. Charles A. LeoneandJ. R. Heater,both of Baltimore, Md.,for the C. I. O.Mr. Angelo J. Fiwmara,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF' THE CASEUpon a petition duly filed by International Association of Ma-chinists,A. F. of L., herein called the Machinists, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Lancaster Iron Works, Inc., Perryville, Maryland,herein called the Cofnpany, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Sidney J.Barban, Trull Examiner. The hearing was held at Baltimore, Mary-land, on August 13, 1945.The Company, the Machinists, and In-dustrial Union of Marine and Shipbuilding Workers, Local No. 51,CIO, herein called the C. I. 0., appeared and participated.'Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The rulings of the Trial Examiner made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:IAt the hearing,theMachinists objected to the C. I. 0 's motion to intervene on theground that the C. I. O.'s showing of interest was not evidenced by current membershipcardsThe Trial Examiner allowed the C. I. O. to participate in the-hearing but reservedfor the Board ruling on the motion.Since the C. I O.'s claim of interest was substantiatedin the manner set forth in footnote6, infra,the motion to intervene is hereby granted.65 N. L. R. B., No. 25.105 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1. THE BUSINESS OF THE COMPANYLancaster Iron Works, Inc., a Pennsylvania corporation, operates-in all two plants in Lancaster, Pennsylvania, and one plant in Perry-aille,Maryland.We are here concerned solely with the operations atthe Perryville, Maryland, plant where the Company assembles barges,ships, dredges, and tankers.During the first 6 months of 1945, almostall the raw materials used by the Company at this plant came from:points outside the State of Maryland.During this same period vir-tually all the Company's finished products at the Perryville plant,of a value in excess of $200,000, were shipped to points outside theState.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, affiliated with the Amer-ican Federation of Labor, is a labor,organization admitting to mem-bership employees of the Company.Industrial Union of Marine and Shipbuilding W9rkers, Local No.51, affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Machinistsas the exclusive bargaining representative of certain of its employeesuntil the Machinists has been certified by the Board in an appropriateunit.The C. I. O. contends that the Board should withhold a deter-mination of representatives until the War Labor Board ShipbuildingCommission decides in a pending proceeding whether the November12, 1943, contract between it and the Company is currently in effect.On May 12, 1942, pursuant to a consent election held on May 4, 1942,the C. I. O. was designated by a Regional Director of the Board as thebargaining representative of the Company's employees at its Perry-ville,Maryland, plant.The Company and the C. I. O. thereafterexecuted a collective bargaining contract on June 1, 1942, and againon November 12, 1943. The 1943 contract 2 provided that it was toremain in effect until June 23, 1944, and from year to year thereafter2 This contract was made retroactive to June 23,1943, by virtue of a war Labor BoardOrder.Both contracts embodied provisions respecting wages, hours,and conditions ofwork. LANCASTERIRON'WORKS, INC.107unless terminated by either party upon 30 days' written notice beforeany anniversary date.Neither contracting party gave notice of termi-nation in1944, but in 1945 the Company stayed the operation of theautomatic renewal clause by timely notice of its desire not to renewthe contract.The Company thereafter refused to negotiate with theC. I. 0. with respect to extending the contract, and the matter wascertified to the War Labor Board about June 27,1945. The proceedingwas still pending at the time of the hearing.The contract of November 12, 1943, was terminatedas ofJune 23,1945, and cannot, therefore, standing by itself, operate as a bar tothis proceeding.The C. I. 0., however, contends, in effect, that theproceeding before the War Labor Board with respect to extendingthat contract bars a present determination of representatives underthe doctrine of theAllis-Chalmerscase.$We do not agree.The Board has repeatedly held that the mere submission of a dis-pute to the War Labor Board will not, in every case, justify a post-ponement in the consideration of a petition by a rival union. It is onlywhere the bargaining representative has been newly certified or recog-nized and its initial efforts to secure benefits for the employees havebeen of no avail because of voluntary submission to the proceduresof the War Labor Board that such proceedings will be held to be abar 4 In the instantcase,the C. I. 0. was not a newly certified repre-sentative at the time of commencement of the proceedings before theWar Labor Board; it had already been the bargaining representativefor more than 3 years at that time.Moreover, during its tenure asbargaining representative, the C. I. 0. has had ample opportunity toobtain, and has obtained, substantial benefits for the employees whomit has been representing.-' In these circumstances, we find that thereis no bar to the present proceeding.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Machinists represents a substantial numberof employees in the unit hereinafter found appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.8 50 N. L.R. B. 306.4 SeeMatter of Jackson Boa Company,59 N. L R. B. 808; andMatter of InternationalHarvester Company,55 N. L. R. B. 497.5 SeeMatter of The American Brass Company,56 N. L. R. B. 1611;Matter of CaterpillarTractor Co.,57 NL. R. B.1798;Matter of American Tool Works Company,59 N. L. R. B.404; andMatter of American Chain dCable Company,Inc.,59 N. L. It. B. 644."The Field Examiner reported that the Machinists submitted 26 membership cards datedJune 5,1945, and that there are about 26 employees in the appropriate unitThe C.I.O. relies upon its recently expired contract as proof of its interest in thisproceeding. 108DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allemployees of the Company at its Perryville, Maryland, plant, exclud-ing office employees, timekeepers, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9. of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Lancaster IronWorks, Inc., Perryville, Maryland, an election by secret ballot shallbe conducted as early as possible, but not later than sixty (60) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Arti-cle III, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period-because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by International Associationof Machinists, A. F. of L., or by Industrial Union of Marine and Ship-building Workers, Local No. 51, C. I. 0., for the purposes of collectivebargaining, or by neither.